White, P. J.
Having been convicted of rape upon one Eliza Janssen, alleged to have been committed on the night of the loth of July, 1880, in Austin county, appellant has appealed to this court from the judgment, which affixed his punishment at death.
Two bills of exception, reserved on the trial by the defendant to rulings of the court, appear in the record. The first is as follows, viz.: “ The injured party, Mrs. Janssen, was allowed, over objection of defendant, to tell the jury that the old man, her father-in-law, was .knocked down by defendant,—-remained on the ground bleeding and helpless,— and that after the rape had been committed called to her for assistance, and that she got him into the house,—that he is now dead. Defendant, by counsel appointed by the court, objected to this for the reason that the prisoner was on trial for the rape of Mrs. Janssen, and not for the murder or assault of the old man, her said father-in-law, and that the statement was irrelevant and improper, and calculated to greatly influence the minds of the jury against defendant to his great injury,” etc.
Defendant certainly has no good ground to complain of the admission of that portion of the testimony relating to his knocking the old man down, even if it had been inadmissible, because he states the fact himself in his voluntary statement given by him at his examining trial under the formalities of the law, and which statement *55had been previously read in evidence in this trial by the prosecution. But, over and above this, the evidence as to the assault upon the old man was res gestae, was part of the transaction, and as such was legitimate evidence. So far as the additional statement by the witness of the fact that her father-in-law was dead is concerned, it was admissible as it fully accounted for the non-production of this old man, who, from the other evidence adduced, would have been beyond doubt a most important witness to corroborate in a great measure the evidence of the prosecutrix. We see no error in the admission of this testimony.
With regard to the second bill of exception, the explanation of his Honor in approving the bill is entirely satisfactory and fully meets the objection urged. He says, “the witness had testified fully and in detail, over and over again, as to penetration; she complained of further examination as indelicate to her; the court then interfered and an interpreter, by request of witness, was then sworn to interpret for her, and through this interpreter testified fully again, without any limitation being imposed, as to penetration.”
On cross-examination, the extent to which the witness may be interrogated must necessarily be and is in a great measure confided to the discretion of the trial judge. Stevens v. State, 7 Texas Ct. App. 39; Arnold v. Nye, 23 Mich. 287; Wallace v. Taunton Street Railway, 119 Mass. 91; Comm. v. Lyden, 113 Mass. 452; Comm. v. Shaw, 4 Cush. 593.
“ Besides, although it may be important sometimes to ask a witness to repeat a former part of his testimony, there is no legal right to insist upon this. If there were, it would be without limit. It is evidently a matter entirely within the sound discretion of the court below, whose duty it is to take care that thé public time is not needlessly consumed in mere repetitions; and the trial *56judges have an undoubted right to interpose in such matter though no objection be raised by the opposite party.’7 Aiken v. Stewart, 63 Pa. St. 30. And, as seen above, there is less reason for any exception in this instance, as the learned judge allowed the witness subsequently to be examined again, without limit, through an interpreter, upon the very matters complained of. It is not easy to see what injury was done the defendant in this.
Having discussed the only questions raised in the record, it only remains for us to say that the trial, which resulted in the declaration that defendant’s life should pay the forfeit for his crime, appears to have béen eminently fair and impartial. That he is guilty of the heinous offense with which he was charged cannot be doubted if the evidence be believed. And the fiendish atrocity attending its perpetration may well justify the jury in imposing the highest penalty known to the law.
The judgment is in all things affirmed.

Affirmed.